Exhibit 10.53

EXECUTIVE SPECIAL SUPPLEMENTAL BENEFIT

Amendment & Restatement Effective November 5, 2007

(except as otherwise indicated)

The Compensation Committee of the Board of Directors of Lincoln National
Corporation (“Company”) believes that it is in the best interest of the Company
to amend and restate the Executive Special Supplemental Benefit (the “ESSB”)
under the terms of the Jefferson-Pilot Corporation Supplemental Benefit Plan, or
any successor thereto (the “Supplemental Plan”), effective November 5, 2007, and
then to terminate the ESSB effective December 31, 2007. The ESSB was originally
effective December 1, 1993, as amended from time to time, and is a program
providing enhanced retirement benefits to former members of Jefferson-Pilot
Corporation’s management team, some of whom are currently members of the
Company’s Senior Management Team. These select individuals (hereinafter called
“Participants”) earn and accrue enhanced retirement benefits under the terms and
conditions of the ESSB set forth below.

The ESSB is intended (1) to comply with Internal Revenue Code section 409A and
official guidance issued thereunder, and (2) to be “a plan which is unfunded and
is maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of sections 201(2), 301(a)(3) and 401(a)(1) of ERISA.
Notwithstanding any other provision of this Plan, this Plan shall be
interpreted, operated and administered in a manner consistent with these
intentions.

 

A. Eligibility:

The ESSB was frozen to new participants as of April 3, 2006. Participants
currently participating in the Plan are listed on the attached Appendix A.

 

B. Benefit Amount:

The amount of the ESSB payable to a Participant will be the monthly retirement
benefit as computed under Subparagraph B(1) below, reduced by the monthly
retirement benefit as computed under Subparagraph B(2) below. If the benefit
provided by (2) is larger than (1), then no Executive Special Supplemental
Benefit is payable to the Participant.

 

  (1) The monthly retirement benefit provided by multiplying (a) 2.5% for each
year of service, with years of service limited to twenty (and thus the
percentage derived therefrom limited to 50%) by (b) the Participant’s final
average monthly earnings for the five-year period ending with the Participant’s
retirement date. For this purpose, final average monthly earnings means salary
and incentive compensation paid under the terms of the Company’s Annual
Incentive Bonus Plan (with the latter limited to incentive compensation
attributable to fiscal year 1993 and thereafter). Earnings shall not include
long-term incentive compensation or the value of any stock grants, stock options
or other extraordinary forms of compensation. Years of service shall be computed
from date of employment; partial years shall be recognized proportionately based
on a 365-day year.

Example: The Participant retires on his 65th birthday with 13.4 years of
service. The monthly benefit computed under this paragraph would be 13.4 x 2.5%,
or a monthly benefit of 33.5% of final average monthly earnings.

 

- 1 -



--------------------------------------------------------------------------------

  (2) The sum of the monthly retirement benefits provided to the Participant by
the Jefferson-Pilot Corporation Employees’ Retirement Plan, and the monthly
retirement benefits provided to the Participant under the Supplemental Plan.

Any ESSB benefit described in Subparagraphs (1) and (2) above is expressed in
terms of a monthly life only annuity benefit commencing on the Participant’s
normal benefit commencement date (the first of the month following the
Participant’s 65th birthday).

Converted ESSB Opening Balances. Effective December 31, 2007, the benefit of
each actively employed Participant participating in the ESSB as of 11:59 p.m. on
that date, earned through December 31, 2007, shall be converted to a present
value lump sum, calculated pursuant to the applicable provisions of the Lincoln
National Corporation Deferred Compensation & Supplemental/Excess Retirement Plan
(the “DC SERP”), and contributed to the DC SERP. Notwithstanding the foregoing,
this paragraph shall not apply with respect to any Participant who experiences a
Separation from Service on or before December 31, 2007. “Separation from
Service” or “Separate from Service,” as used in this ESSB plan document, means a
“separation from service” within the meaning of Code section 409A. Such
Participants shall receive or continue to receive distributions under the ESSB
pursuant to Section G below, the specifics of such distributions depending on
the date of the Participant’s Separation from Service, and whether or not they
made Initial and/or Secondary Elections pursuant to Section G below.

 

C. Minimum Service Conditions:

 

  (1) Due to the change of control of Jefferson-Pilot Corporation on April 3,
2006, all Participants actively employed on that date were vested in their ESSB
benefits.

 

 

(2)

If the Participant’s service terminates on or after his or her 60th birthday,
but before the first of the month following his or her 65th birthday, the ESSB
benefit payable to the Participant shall be reduced by 3% for each year (and by
a proportionate amount for any partial year based on a 365-day year) by which
the benefit commencement date precedes the first of the month following his or
her 65th birthday.

 

D. Death:

 

 

(1)

Should the Participant die on or after his or her 55th birthday while actively
employed by the Company, the Participant’s surviving spouse shall be entitled to
receive a survivor annuity equal to the amount which would have been payable to
the Participant had the Participant terminated service on the day prior to death
and elected payment of the ESSB in the form of a joint and 50% survivor annuity
commencing on the first of the month following the date of death. The applicable
factor as provided in the table below shall be applied to the Participant’s
benefit amount as described in Subparagraph B (above) at the time of death.
Should the Participant die before his or her 55th birthday, the Participant’s
benefit shall be further actuarially reduced based on the interest rate and
mortality table basis used for calculating lump sum payments in the
Jefferson-Pilot Employees’ Retirement Plan (Section 1.3). Should a Participant
die without a surviving spouse, no ESSB will be payable.

 

- 2 -



--------------------------------------------------------------------------------

Participant’s Age

  

Applicable Factor

65

   100%

64

   97%

63

   94%

62

   91%

61

   88%

60

   85%

59

   82%

58

   79%

57

   76%

56

   73%

55

   70%

 

  (2) Should the Participant die after commencement of payment of an ESSB
benefit, the form of payment will determine whether there are any survivor
benefits payable, and, if there are, the amount and extent thereof (e.g., a
stream of benefits commenced before death, but not completely paid out, may
continue to be paid to the Participant’s surviving spouse).

 

E. Disability:

 

  (1) If the Participant Separates from Service within the meaning of Code
section 409A by reason of Disability under section 1.18 of the Jefferson-Pilot
Corporation Employees’ Retirement Plan between the ages of 55 and 59, the ESSB
payable to the Participant shall be the benefit as described in Section B and,
reduced in accordance with the table directly below based on the Participant’s
age at the time benefit payments commence:

 

Participant’s Age

  

Applicable Factor

59

   82%

58

   79%

57

   76%

56

   73%

55

   70%

 

  (2) If the Participant Separates from Service within the meaning of Code
section 409A by reason of Disability under Section 1.18 of the Jefferson-Pilot
Corporation Employees’ Retirement Plan and payments commence before age 55, the
ESSB payable to the Participant shall be further actuarially reduced based on
the interest rate and mortality table basis used for calculating lump sum
payments under the Jefferson-Pilot Corporation Employees’ Retirement Plan
(Section 1.3), set forth in Section D above.

 

- 3 -



--------------------------------------------------------------------------------

F. Forfeiture:

Benefits which would otherwise be payable under the ESSB will be forfeited if
the Participant, while employed by the Company, or after his or her Separation
from Service:

 

  (a) Is convicted of or pleads guilty to any act of fraud or embezzlement,

 

  (b) Engages in any conduct or activity involving moral turpitude which is
materially damaging to the property, business or reputation of the Company,

 

  (c) Misappropriates any property of the Company or appropriates for his or her
personal gain any corporate opportunity of the Company,

 

  (d) Divulges Company proprietary information to competitors, or

 

  (e) Assumes a position with a competitor of the Company as an employee or
consultant which, in the opinion of the Committee, would be detrimental to the
interest of the Company or would place the Participant in a likely conflict of
interest.

 

G. Benefit Commencement Date and Form of Distribution:

 

  (1) Form of Distribution.

For Participants who experience a Separation from Service on or before
December 31, 2007, any benefit payable to the Participant or the Participant’s
spouse or beneficiary under the ESSB shall be paid in the form elected by the
Participant in a valid election no later than the Participant’s Separation from
Service. Available forms include a lump sum or any annuity form available under
the Jefferson-Pilot Corporation Employees’ Retirement Plan.

For Participants actively employed by the Company as of 11:59 p.m. on
December 31, 2007, the actuarially equivalent lump sum or “converted ESSB
benefit” shall be credited to the Participant’s ESSB Opening Balance account in
the DC SERP and paid according to the terms of the DC SERP.

Election forms shall be submitted in the form required by the Lincoln National
Corporation Benefits Committee, the administrator of the ESSB. An election
regarding form of benefit is not valid unless it is made at least 366 days prior
to the benefit commencement date. In the case a valid election cannot or has not
been made, the default form of payment shall be a cash lump sum.

Participants may have the opportunity to elect to change their form of
distribution pursuant to Section G(4) below.

 

  (2) Benefit Commencement Date.

For Participants who experience a Separation from Service on or before
December 31, 2007, their ESSB benefit shall be valued as of the later of:
(a) age 60, or (b) the first day of the month following the date of Separation
from Service, and shall be paid as soon as practicable thereafter (but in no
event later than 90 days from the applicable date).

 

- 4 -



--------------------------------------------------------------------------------

Participants may have an opportunity to change their benefit commencement date
as described above pursuant to Section G(4) below.

 

  (3) Form and Time of Payment in the Case of Participant’s Death Prior to
Benefit Commencement. Any ESSB benefit payable to the spouse of the Participant
upon his death under subparagraph D(1) shall be calculated under Section B and
converted to a lump sum in accordance with Section 1.3 of the Jefferson-Pilot
Employees’ Retirement Plan as soon as administratively practicable (but in all
events within 90 days of death), unless the Participant had already made a valid
election as to form of distribution as described in G(1) above prior to his
death.

 

  (4) Secondary or Re-Deferral Elections. A Participant may make only one
Secondary or “Re-Deferral” Election to change the benefit commencement date and
form of distribution. A Secondary or Re-Deferral Election is not valid unless it
meets the following three conditions: (i) it must be made at least 366 days
prior to the original benefit commencement date, (ii) it must delay the benefit
commencement date by a minimum of five (5) years, and (iii) in no event may such
election defer the benefit commencement date beyond the date that the
Participant attains age 65. Secondary or “Re-Deferral” Elections may be
permitted for converted ESSB benefits pursuant to the terms of the DC SERP.

 

  (5) Key Employees. In the event that a Participant is a Key Employee as of the
date of his Separation from Service, the distributions to such Participant shall
commence no earlier than six (6) months following the date of his Separation
from Service (or, if earlier, the date of the Participant’s death). Interest
shall be paid on benefit amounts during the period of delay at the rate of
10% per annum.

 

H. Intent and Purpose:

The Committee intends for the ESSB to constitute a Special Supplemental Benefit
as defined in the Supplemental Plan, and the same shall be subject to the
additional terms and conditions of the Supplemental Plan which are applicable to
a Special Supplemental Benefit, to the extent those terms do not contradict the
terms of the ESSB.

IN WITNESS WHEREOF, the President and Chief Executive Office of the Corporation
has executed this amendment, restatement, and termination of the Plan as of this
_____ day of ______________, 2007.

 

LINCOLN NATIONAL CORPORATION       By:   Dennis R. Glass Its:   President and
Chief Executive Officer

 

- 5 -



--------------------------------------------------------------------------------

APPENDIX A

Participants in the Executive Special Supplemental Benefit Plan, as of
February 22, 2007:

Reggie Adamson

Robert Benson

Charles Cornelio

Dennis Glass

Mark Konen

John Shreves

 

- 6 -